COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTIONS FOR REHEARING AND
                          FOR RECONSIDERATION EN BANC




Case number:           01-14-00482-CV


Style:                 RSL-CB-IL, Ltd, Appellant v. Prudential Life Ins. Co.
                       of Am., et al,, Appellees


Type of motions:       Motion for rehearing and motion for reconsideration en banc


Party filing motion:   Appellant



The panel denies the motion for rehearing. The Court having voted unanimously against
rehearing en banc, it is ordered that the motion for reconsideration en banc is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Huddle,
and Lloyd. Justice Brown, not participating.


Date: September 17, 2015